The appellees contend in their application for a rehearing that the judgment appealed from should have been affirmed because R.L. Autrey quit producing oil on the 20 acres of land in the latter part of August and removed his drilling rig and equipment in September or October, 1926. That was during the pendency of this suit, and about nine months after it was filed. It is true that the plaintiffs filed a supplemental petition in November, 1926, alleging those facts, but the prayer of the supplemental petition was merely for judgment "as prayed for in the original petition," and the prayer of the original petition was for a forfeiture of the lease on all but the 20 acres of land subleased to E.A. Elliott and assigned to R.L. Autrey. In the opinion which we rendered in this case it was said that the defendant's plea of prematurity or exception of no cause or right of action was well founded and should have been sustained by the district court. In view of the limitation in the prayer of both the original and supplemental petition, we adhere to that opinion; for the plaintiffs had no right to demand that the lease be forfeited and canceled as to only a part of the land and left in force as to *Page 923 
another part of it. But the decree which we rendered was in fact based, not on the plea of prematurity or exception of no cause or right of action, but on the merits of the case as disclosed by the evidence adduced. The petition for a rehearing is therefore denied.